DETAILED ACTION                                           Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                          Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

           Claims 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.           Claims 31, 33, and 34 are indefinite because they do not limit the claim from which they depend.  In particular, they provide a range in relative humidity of the dried air greater than already recited in the claim(s) from which they depend.  
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 17, 19, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0269945 (Wijnen et al) taken together with Published U.S. Application No. 2015/0313274 (Emanuel).
          Wijnen et al (e.g. paragraphs 97, 116, 122, 152-157, 168, 184, 189, 190; Figs 1, 4, 8) discloses a system and method for aerating a liquid food product wherein the system comprises a bubble generator (15) for generating bubbles in a liquid food product flow (Q1) wherein the bubble generator comprises a wall (15a) having gas transmissive pores, said wall separating an air supply space (15d) from the liquid food product flow wherein an air supply (8, 9) is provided for supplying air to the air supply space, same further incorporating the use of a compressor (e.g. paragraph 116).  Additionally, Wijnen et al discloses a container containing air, said container being arranged for supplying air to the air supply space (see paragraph 116: “a gas reservoir brought to excess pressure [for instance, a gas cylinder] may be provided, for instance, to effect gas supply….gas may be….air).  Wijnen et al is silent regarding the air being dried and whether or not same has been pre-dried as well as the use of dehumidifying to achieve same and to a particular degree (e.g. humidity less than 70%).  Emanuel teaches a similar process wherein gas is supplied to a flowable food product using a porous surface wall analogous to that of Wijnen et al to generate bubbles and a froth in said flowable food product, said gas being dry or containing water vapor.  As such, Emanuel teaches it is known to supply dry gas to a flowable food product to generate froth (e.g. paragraphs 21 and 22).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed air with less than 70% humidity into the milk of Wijnen et al as a matter of preference in view of the teaching of Emanuel.
5.       Claims 18, 20-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0269945 (Wijnen et al) taken together with Published U.S. Application No. 2015/0313274 (Emanuel) and U.S. Patent No. 6619054 (Cargnelli et al).          Regarding claims 18, 21-24, and 27-29, Emanuel does not teach how the air is dried.  However, it is well-known to dehumidify air in flow using a condenser and, more specifically, to achieve same using a cooler for cooling the air as taught, for example, by Cargnelli et al (e.g. Abstract).  Cargnelli et al further teaches the cooler comprising an inlet channel portion (32), outlet channel portion (34), and drainage portion (water discharge port, 26), said inlet channel portion being in fluid connection with the drainage portion through a first channel portion (see 40 down to 26) and the outlet channel portion is fluidly connected to the first channel portion through a second channel portion (50) wherein flow path exists between the inlet channel (32) and the drainage portion (53 and 26) which is substantially straight (see along cylinder and chamber 40 of Fig. 4), said discharge portion (26) being in fluid connection with a container (53) which holds water removed from the air until the discharge portion is opened.  Furthermore, Cargnelli et al teaches said coolant is in fluid connection with said cooler externally applied to the air (through casing 20 with coolant inlet and outlet, 22 and 24, respectively; e.g. col. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the dehumidifying means of Cargnelli et al as a matter of preference depending on the availability of same, the cost of same over other means, etc.            Regarding claim 20, absent a showing of unexpected results, it would have been further obvious to have placed the air drying device (Cargnelli et al condenser/cooler) between the compressor and bubble generator as a matter of preference.          Regarding claim 25, Cargnelli et al further teaches the condenser providing the discharge portion with an open and closed state (e.g. paragraph bridging cols. 5 and 6). Although Cargnelli et al does not recite whether such open and close feature is provided by a valve which functions through a control unit, both valves and control units operating with same are notoriously well-known in the fluid control art, and it would have been further obvious to have include such valve and control of same as a matter of preference.          Regarding claims 26 and 37, Cargnelli et al further teaches that the discharge portion is closed during the aeration of the liquid at least for such time as the water drained into chamber 53 has reached a particular height at which the discharge portion is then opened (and essentially “blow out”), again, without articulating whether a valve is employed to do so.  Nevertheless, it would have been further obvious to have arranged a valve with control unit, as discussed above, to achieve same as a matter of preference.            Regarding claim 30, relative humidity sensors are notoriously well-known.  As it would have been obvious to have arrived at a particular desired humidity level as discussed above, it would have been further obvious to have included the use of a humidity detector as a matter of preference of a tool used for such purpose.                                             Response to Arguments
6.       Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive in view of the new relative humidity limitation of claims 17 and 32.  Examiner agrees, in part, with Applicant’s arguments regarding Coffee Technologies Coffee Technologies employing dry steam and not dry air or air having the particular humidity as recited in the instant claims.   However, the method used in Coffee Technologies does not occur within a vacuum and includes air in conjunction with water vapor in the manufacture of bubbles.  Coffee Technologies specifically discloses the presence of air as a significant factor in providing the bubbles for foaming the liquid base (“milk foaming…steam to flush milk, so that liquid milk into the air”…see under section “Second, do you know why you use sparkling milk” and later: “foam after the milk, the use of vortex way into the air”).  With the presence of said air and steam, it is expected that the relative humidity in combination would be very high.  As the claims (other than 112 rejected claims 31, 33, and 34) are now all directed to a relative humidity below 70%, as discussed above, Emanuel teaches the use of gas which is “dry or contain[s] water vapor” (paragraph 21) wherein “dry” is considered to mean completely devoid of water vapor.  Thus, Emanuel teaches the use of gas with no liquid water (its dry) or no humidity (no water vapor) in creating bubbles in a liquid.  Thus, Emanuel meets the limitation of less than 70% relative humidity while the primary reference, Wijnen, provides the use of air, specifically in the production of bubbles in liquid food.  It is not seen where the use of air as opposed to other gases would provide for a patentable distinction in the preparation of bubbles; the instant specification does not appear to show such distinction, and further provides the use of gas generally in the manufacturing of bubbles (e.g. paragraph 33).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the gas in Wijnen, e.g. air, as being dry in view of the teaching of Emanuel to achieve the bubbles as claimed in said liquid food as a matter of preference.

                                            Conclusion7.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
October 27, 2022